Case 1:19-cv-22287-MGC Document 29 Entered on FLSD Docket 10/30/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-22287-Civ-COOKE/REID

  RAYMOND CARR, III,

          Plaintiff,

  v.

  DANIEL JUNIOR, et al.,

        Defendants.
  __________________________/
                 ORDER ADOPTING REPORT OF MAGISTRATE JUDGE
        THIS MATTER was referred to the Honorable Lisette M. Reid, United States
  Magistrate Judge, under 28 U.S.C. § 636(b)(1)(B) and Administrative Order 2019-2 of this
  Court, for a ruling on all pre-trial, non-dispositive matters and for a Report and
  Recommendation on any dispositive matters. See ECF No. 2. On October 21, 2019, Judge
  Reid issued a Report of Magistrate Judge (“Report”) recommending that the Court dismiss
  Plaintiff’s § 1983 claims and his ADA claim against Defendant Rodriguez. ECF No. 21.
  Judge Reid recommends that Plaintiff proceed on his ADA claim against Defendants
  Johnson and Junior in their official capacities. Id. Plaintiff filed objections to the Report on
  November 6, 2019. ECF No. 22.
        Having considered the record and the relevant legal authorities, the Court finds the
  Report to be clear, cogent, and compelling. Upon a de novo review of Plaintiff’s Amended
  Complaint (ECF No. 14) and the issues raised in his objections, the Court agrees with Judge
  Reid’s recommendations. Accordingly, the Court AFFIRMS and ADOPTS Judge Reid’s
  Report (ECF No. 21) and ORDERS as follows:
       1. Plaintiff’s ADA claim against Defendant Rodriguez is DISMISSED;
       2. Plaintiff’s access to courts and deliberate indifference claims are DISMISSED,
          pursuant to 28 U.S.C. § 1915(e)(2)(b)(ii), for failure to state a claim upon which relief
          can be granted; and
       3. Plaintiff is permitted to proceed on his ADA claim against Defendants Johnson and
Case 1:19-cv-22287-MGC Document 29 Entered on FLSD Docket 10/30/2020 Page 2 of 2




          Junior in their official capacities.
          DONE and ORDERED in Chambers at Miami, Florida, this 29th day of October
  2020.




  Copies furnished to:
  Lisette M. Reid, U.S. Magistrate Judge
  Raymond Carr, III, pro se
